Order entered June 21, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01043-CR
                                  No. 05-18-01044-CR

                       DEMARCUS WAYNE ALLEN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F17-40160-M, F17-47030-M

                                       ORDER
      Based on the Court’s opinion of this date, we GRANT the April 1, 2019 motion of John

Tatum for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove John Tatum as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Demarcus Wayne Allen,

TDCJ No. 02218122, Terrell Unit, 1300 FM 655, Rosharon, Texas, 77583.

                                                  /s/   KEN MOLBERG
                                                        JUSTICE